Exhibit 10.5

 

EQUITABLE RESOURCES, INC.
2005 EXECUTIVE PERFORMANCE INCENTIVE PROGRAM

 

EQUITABLE RESOURCES, INC. (the “Company”) hereby establishes this EQUITABLE
RESOURCES, INC. 2005 EXECUTIVE PERFORMANCE INCENTIVE PROGRAM (the “Program”) as
of this 23rd day of February, 2005, in accordance with the terms provided
herein.

 

WHEREAS, the Company maintains certain long-term incentive award plans including
the 1999 Equitable Resources, Inc. Long-Term Incentive Plan (the “1999 Plan”)
for the benefit of its employees and executives, of which the Program is a
subset; and

 

WHEREAS, in order to further align the interests of executives with the
interests of the shareholders, the Company desires to provide additional
long-term incentive benefits through the Program, in the form of awards
qualifying as “Performance Awards” under the 1999 Plan.

 

NOW, THEREFORE, the Company hereby provides for additional incentive benefits
for certain executive employees of the Company and adopts the terms of the
Program on the following terms and conditions:

 

Section 1.  Incentive Program Purpose.  The main purpose of the Program is to
provide additional long-term incentive opportunities to key executives to
further align their interests with those of the Company’s shareholders and
customers and with the strategic objectives of the Company.  Awards granted
hereunder may be earned by achieving relative performance levels against a
pre-determined peer group and other absolute and relative performance levels,
and are forfeited if defined performance levels are not achieved.  By placing a
portion of the executive’s compensation at risk, the Company has an opportunity
to reward exceptional performance or reduce the compensation opportunity when
performance does not meet expectations.  The Program shall be construed
consistent with the provisions of the 1999 Plan with respect to awards to
Covered Employees, as such term is defined in the 1999 Plan, and the
deductibility of such awards under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

Section 2.  Effective Date.  The effective date of this Program is January 1,
2005.  The Program will remain in effect until the earlier of December 31, 2008
or the closing date of a Change of Control event defined in Section 5 unless
otherwise amended or terminated as provided in Section 18 (“Termination Date”).

 

Section 3.  Eligibility.  The Chief Executive Officer of the Company (the “CEO”)
shall, in his or her sole discretion, select the employees of the Company who
shall be eligible to participate in the Program, up to a maximum of 40
employees.  The CEO’s selections will become participants in the Program (the
“Participants”) only upon approval by the Compensation Committee of the Board of
Directors (the “Committee”), comprised in accordance with the requirements of
the 1999 Plan.  In the event that an

 

--------------------------------------------------------------------------------


 

employee is hired by the Company during the Performance Period, as defined
below, the CEO shall, in his or her sole discretion, determine whether the
employee will be eligible to participate in the Program, provided that the
Committee must approve all new participants to the Program.

 

Section 4.  Performance Incentive Share Unit Awards.  Upon being selected to
participate in the Program, each Participant shall be awarded a number of
performance incentive share units (the “Target Share Units”), the value of which
is determined by reference to the Company’s stock, which award shall be proposed
by the CEO and approved by the Committee.  For a new Participant, the Target
Share Units shall be proposed by the CEO and approved by the Committee and will
be pro-rated based on the employee’s hire date and the contemplated ending date
of the Program, which is December 31, 2008.  The Target Share Units, plus
accrued dividends (“Total Target Share Units”) may be increased by as much as
two and one-half (2.5) times the number awarded based solely on the achievement
of the objective performance criteria as described in Section 5, and the
Committee shall have no discretion to increase the Total Target Share Units that
would otherwise be due upon attainment of the Performance Condition.  The
maximum number of Target Share Units that may be awarded under the Program is
600,000, subject to adjustment as provided in the preceding sentence and in
Section 13.

 

The Target Share Units shall be held in escrow by the Company subject to
satisfaction of the terms and conditions described below.  A Participant shall
have no right to exchange the Target Share Units for cash, stock or any other
benefit and shall be a mere unsecured creditor of the Company with respect to
such share units and any future rights to benefits.

 

Section 5.  Performance Condition of the Target Share Units.  Subject to
Section 8, the total number of Target Share Units that will be issued (“Awarded
Share Units”) to a Participant will be based on (i) the Company’s total
shareholder return relative to the peer group’s (Attachment A) total shareholder
return for the period described in (a) below, and (ii) the Company’s average
absolute return on total capital during the Performance Period (collectively,
the “Performance Condition”), for the Performance Period of January 1, 2005 to
the Termination Date (the “Performance Period”).  The Performance Condition with
respect to the Performance Period shall be established by the Committee within
90 days after its commencement, but in no event later than the date on which 25%
of the Performance Period has elapsed, and before the outcome of the Performance
Condition is no longer substantially uncertain.

 

(a)                               Total Shareholder Return.  For purposes of
this Program, total shareholder return will be calculated as follows:

 

Step 1

 

A “Beginning Point” will be established for the Company and each company in the
peer group.  This Beginning Point will be defined as one share of stock with a
value equal to the average closing stock price as reported in The Wall Street
Journal for the ten (10) business day period

 

2

--------------------------------------------------------------------------------


 

prior to approval of the Program ending on and including the date of the
Committee’s approval, for each company.

 

Step 2

 

Dividends paid for each company from the beginning of the Performance Period
will be cumulatively added to the Beginning Point as additional shares of such
company’s stock.  The closing price on the last business day of the month in
which the record date for the dividend occurs will be used as the basis for
determining the number of shares to be added.  The resulting total number of
shares accumulated during the Performance Period will be referred to as the
Total Shares Held at Ending Point.

 

Step 3

 

Except as provided in the following sentence, an “Ending Point” will be defined
as Total Shares Held at Ending Point for each company times the average closing
stock price as reported in The Wall Street Journal for the last ten
(10) business days of the Performance Period for each company.  In the event of
a change of control as then defined in the 1999 Plan (“Change of Control”), the
Ending Point will be defined as the Total Shares Held at Ending Point times the
average of the closing price as reported in The Wall Street Journal for the ten
(10) business days preceding the closing of the Change of Control transaction.

 

Step 4

 

Total Shareholder Return (“TSR”) will be expressed as a percentage and is
calculated by dividing the Ending Point by the Beginning Point and then
subtracting 1 from the result.  Each company including the Company will be
ranked in descending order by the TSR so calculated.

 

The Committee may determine to exclude a member of the peer group if such member
ceases to exist during the Performance Period due to a cash merger or tender
offer, to the extent such determination is consistent with Treas. Reg.
§1.162-27(e)(2).

 

(b)                               Average Absolute Return on Total Capital.  For
purposes of this Program, average absolute return on total capital will be
calculated for each completed calendar quarter within the Performance Period as
follows:

 

Net Income After Tax + (Interest x (1 - Effective Tax Rate)), with such sum
divided by (Debt + Preferred Stock + Book Equity - Cash).

 

The average of those amounts, calculated by dividing the sum by the number of
whole completed quarters in the Performance

 

3

--------------------------------------------------------------------------------


 

Period, shall equal the average absolute return on total capital for the
Performance Period.

 

The above amounts shall be calculated as reported on the Company’s financial
statements.

 

In the event of a Change of Control or other Termination Date occurring after
the end of a calendar quarter, the immediately preceding calendar quarter shall
be the final quarter considered for purposes of the above calculation.

 

(c)                                Application of Performance Condition.  The
Total Target Share Units for each Participant will be multiplied by the payout
factor identified on the payout matrix (Attachment B) that corresponds to
(i) the Company’s relative TSR ranking on the payout matrix for the period
specified herein combined with (ii) the Company’s average absolute return on
total capital performance on the payout matrix for the Performance Period.  The
result of the calculation is the number of Awarded Share Units.  Pursuant to
such calculation, Awarded Share Units will equal:

 

(i)                       100 percent of the Total Target Share Units for
(x) median relative TSR performance, provided average absolute return on capital
is greater than 8% and less than 9%, or (y) for TSR performance in the top
66.67% of all performers, provided average absolute return on capital is greater
than 9% and less than 10%,

 

(ii)                    250 percent of the Total Target Share Units for TSR
performance at the top 13.5% of all performers, provided average absolute return
on capital is greater than or equal to 10%,

 

(iii)                 0 percent of the Total Target Share Units for TSR
performance below the top 60% of all performers if average absolute return on
capital is also less than 8%, and

 

(iv)                for performance levels between those performance levels
identified above, the percent of Total Target Share Units will be determined in
stepped increments.

 

Payments under the Program are expressly contingent upon achievement of the
Performance Condition and may not exceed the value of the Participant’s Total
Target Share Units and other limits provided herein, subject to adjustment as
provided in Sections 4 and 13.

 

Section 6.  Issuance and Distribution.  Subject to Section 8, each Participant
will be issued the number of Awarded Share Units calculated according to
Section 5(c) as of the last day of the Performance Period.  Except as provided
in the remainder of this Section 6, such share units will be distributed in
cash, the amount of which shall be calculated based upon each Awarded Share Unit
being equal in value to a corresponding

 

4

--------------------------------------------------------------------------------


 

share of Company stock as of the last day of the Performance Period, as soon as
practicable following the end of the Performance Period on the date determined
in the Company’s discretion, but in no event later than two and one-half months
after the end of the Performance Period.  Notwithstanding the foregoing
sentence, the Participant may elect to receive payment in the form of Company
stock and the Committee may determine, in its discretion, that Awarded Share
Units will be issued in the form of Company stock; provided, further, that if
the Participant has not satisfied any mandatory or voluntary stock ownership
guidelines of the Company as then in effect, such Awarded Share Units shall be
issued in the form of Company stock to the extent as may be necessary toward
satisfaction of such stock ownership guidelines.  Subject to Section 8, in the
event of a Change of Control, the value of such issued share units will be
distributed in cash on the closing date of the transaction, which shall be
calculated based upon the average of the closing price of the Company’s stock
for the ten (10) business days preceding the Change of Control transaction as
reported in The Wall Street Journal; provided that to the extent required under
Section 409A of the Code or the regulations thereunder, no distributions may be
made earlier than the time permitted under such regulations to any affected
Participant.  The maximum amount payable to any one Participant under the
Program in any one calendar year within the Performance Period shall be the
amount set forth and as calculated in the 1999 Plan, as approved by shareholders
of the Company.

 

Section 7.  Dividends.  Each Target Share Unit will be cumulatively credited
with dividends that are paid on the Company’s common stock in the form of
additional share units.  These additional share units shall be deemed to have
been purchased on the last business day of the month in which the record date
for the dividend occurs using the closing stock price for the Company as
reported in The Wall Street Journal and shall be subject to all the same
conditions and restrictions as provided in this Program, including the
Performance Condition, applicable to Target Share Units, Total Target Share
Units and Awarded Share Units.

 

Section 8.  Change of Status; Overall Limit.  In making decisions regarding
employees’ participation in the Program and the extent to which awards are
payable in the case of an employee who terminates employment during the
Performance Period, the Committee may consider any factors that they may
consider relevant.  The following guidelines are provided as general information
about the effect of employee status changes prior to payment.

 

(a)                                  Retirement and Resignation.  Share units
are forfeited.

 

(b)                                 Death and Disability.  Participants who are
employed at the commencement of the Performance Period, but who die or become
Disabled, as defined below, before the end of the Performance Period, will be
issued Awarded Share Units for the Performance Period, contingent upon
achievement of the Performance Condition set forth in Section 5, as follows:

 

5

--------------------------------------------------------------------------------


 

Date of Death or Disability

 

Percent Vested

 

 

 

 

 

Prior to December 31, 2005

 

0

%

January 1, 2006 – December 31, 2006

 

50

%

January 1, 2007 – December 31, 2007

 

75

%

 

 

 

 

January 1, 2008 and thereafter

 

100

%

 

“Disabled” means a Participant is “disabled” as defined in
Section 409A(a)(2)(C) of the Code.

 

(c)                                  Termination.  Share units are forfeited and
no award shall be paid to any employee whose services are terminated prior to
the payment of Awarded Share Units for reasons of misconduct, failure to
perform, or other cause.  If the termination is due to reasons such as
reorganization, and not due to the fault of the employee, the employee will
receive payment for Awarded Share Units following the termination of the
Performance Period, contingent upon achievement of the Performance Condition set
forth in Section 5, as follows:

 

Termination Date

 

Reduction in Awarded Share Units

 

 

 

 

 

Prior to January 1, 2007

 

100

%

January 1, 2007 – December 31, 2007

 

75

%

January 1, 2008 – December 31, 2008

 

50

%

 

Section 9.  Responsibilities of the Committee.  The Committee has responsibility
for all aspects of the Program’s administration, including:

 

·                  Determining and certifying in writing the extent to which the
Performance Condition has been achieved prior to any payments under the Program,

 

·                  Ensuring that the Program is administered in accordance with
its provisions,

 

·                  Approving Program Participants,

 

·                  Authorizing Target Share Unit awards to Participants,

 

·                  Adjusting Target Share Unit grants and issuance requirements
to account for extraordinary events consistent with the terms of the Program,

 

·                  Ruling on any disagreement between Program Participants,
Company management, Program administrators, and any other interested parties to
the Program, and

 

·                  Maintaining final authority to modify or terminate the
Program at any time.

 

6

--------------------------------------------------------------------------------


 

The interpretation and construction by the Committee of any provisions of the
Program or of any Awarded Share Units shall be final.  No member of the
Committee shall be liable for any action or determination made in good faith on
the Program or any Awarded Share Units thereunder.  The Committee may designate
another party to administer the Program, including Company management or an
outside party.  All conditions of the Target Share Units must be approved by the
Committee.  As early as practicable prior to or during the Performance Period,
the Committee shall approve the number of Target Share Units to be awarded to
each Participant.  The associated terms and conditions of the Program will be
communicated to Participants as close as possible to the date an award is made. 
The Participant will sign and return a participant agreement to the Committee.

 

Section 10.  Tax Consequences to Participants.  It is intended that: (i) until
the Performance Condition is satisfied, a Participant’s right to an award under
this Program shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a) and 3121(v)(2) of the Internal Revenue Code of 1986, as amended, (the
“Code”); (ii) the Awarded Share Units shall be subject to employment taxes only
upon the satisfaction of the Performance Condition; and (iii) until the Awarded
Share Units are actually paid to the Participant, the Participants shall have
merely an unfunded, unsecured promise to be paid the benefit, and such unfunded
promise shall not consist of a transfer of “property” within the meaning of Code
Section 83.  It is further intended that, because a Participant cannot actually
or constructively receive the Target Share Units prior to payment, the
Participant will not be in actual or constructive receipt of the Target Share
Units within the meaning of Code Section 451 until they are actually received as
Awarded Share Units.

 

Section 11.  Nonassignment.  A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Target Share Units and any attempt to
do so shall be void.

 

Section 12.  Impact on Benefit Plans.  Payments under the Program shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.  Nothing herein shall prevent the Company from
maintaining additional compensation plans and arrangements, provided however
that no payments shall be made under such plans and arrangements if the effect
thereof would be the payment of compensation otherwise payable under this
Program regardless of whether the Performance Condition was attained.

 

Section 13.  Successors; Changes in Stock.  The obligation of the Company under
the Program shall be binding upon the successors and assigns of the Company.  If
a dividend or other distribution shall be declared upon the Company’s common
stock payable in shares of Company common stock, the Total Target Share Units
and the shares of Company Common Stock on which the Performance Condition is
based shall be adjusted by adding thereto the number of shares of Company common
stock which would have been distributable thereon if such shares and Total
Target Share Units had been actual Company shares and outstanding on the date
fixed for determining the

 

7

--------------------------------------------------------------------------------


 

shareholders entitled to receive such stock dividend or distribution.  In the
event of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash, or extraordinary distribution
to shareholders of the Company’s common stock, the Total Target Share Units and
the shares of Company common stock on which the Performance Condition is based
shall be appropriately adjusted to prevent dilution or enlargement of the rights
of Participants which would otherwise result from any such transaction, provided
such adjustment shall be consistent with Code Section 162(m).

 

In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Section 6 hereof.  In any case not
constituting a Change of Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the performance share units constituting an award shall be calculated
based on the closing price of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded,
(ii) there shall be substituted for each performance share units constituting an
award, the number and kind of shares of stock or other securities (or cash or
other property) into which each outstanding share of the Company’s common stock
shall be so changed or for which each such share shall be exchangeable, and
(iii) the share of Company common stock on which the Performance Condition is
based shall be appropriately and equitably adjusted.  In the case of any such
adjustment, the Total Target Share Units shall remain subject to the terms of
the Program.

 

Section 14.  Dispute Resolution.  The Participant may make a claim to the
Committee with regard to a payment of benefits provided herein.  If the
Committee receives a claim in writing, the Committee must advise the Participant
of its decision on the claim in writing in a reasonable period of time after
receipt of the claim (not to exceed 120 days).  The notice shall set forth the
following information:

 

(a)                                  The specific basis for its decision,

 

(b)                                 Specific reference to pertinent Program
provisions on which the decision is based,

 

(c)                                  A description of any additional material or
information necessary for the Participant to perfect a claim and an explanation
of why such material or information is necessary, and

 

(d)                                 An explanation of the Program’s claim review
procedure.

 

Section 15.  Applicable Law.  This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.

 

Section 16.  Severability.  In the event that any one or more of the provisions
of this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or

 

8

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 17.  Headings.  The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.

 

Section 18.  Amendment or Termination of this Program.  This Program may be
amended, suspended or terminated by the Company at any time upon approval by the
Committee and following a determination that the Program is no longer meaningful
in relation to the Company’s strategy.  Any suspension or termination shall
automatically cause a Termination Date effective as of the date of the
Committee’s approval.  Notwithstanding the foregoing, (i) no amendment,
suspension or termination shall adversely affect a Participant’s rights to his
or her award after the date of the award, provided however that to the extent an
award is determined with respect to a Termination Date, including a Termination
Date pursuant to the preceding sentence, Participants’ rights to awards are
deemed not to be adversely affected thereby, and (ii) no amendment may be made
following a Change of Control.

 

9

--------------------------------------------------------------------------------


 

Attachment A

 

2005 Executive Performance Incentive Program

 

Peer Group

 

AGL Resources Inc.

ATMOS Energy Corporation

Cascade Natural Gas Corporation

CMS Energy Corporation

Dynegy Incorporated

El Paso Corporation

Energen Corporation

Keyspan Corporation

Kinder Morgan Incorporated

Laclede Group, Inc.

MDU Resources Group Incorporated

National Fuel Gas Company

New Jersey Resources Corporation

NICOR, Inc.

NISOURCE Incorporated

Northwest Natural Gas Company

OGE Energy Corporation

ONEOK Inc.

Peoples Energy Corporation

Piedmont Natural Gas Company, Inc.

Questar Corporation

Sempra Energy

Southern Union Company

Southwest Gas Corporation

Southwestern Energy Company

UGI Corporation

Westar Energy Inc. (formerly Western Gas Resources Incorporated)

WGL Holdings, Inc.

Williams Industries, Incorporated

 

10

--------------------------------------------------------------------------------


 

Attachment B

 

2005 EPIP Payout Matrix

 

Payout Factor

 

Average Absolute Return on Total Capital

 

Greater than or equal to 10%

 

0.75

 

0.90

 

1.10

 

1.25

 

1.50

 

1.75

 

2.00

 

2.25

 

2.50

 

Greater than or equal to 9% but less than 10%

 

0.40

 

0.60

 

0.80

 

1.00

 

1.20

 

1.40

 

1.60

 

1.80

 

2.00

 

Greater than or equal to 8% but less than 9%

 

0.00

 

0.40

 

0.60

 

0.80

 

1.00

 

1.20

 

1.30

 

1.40

 

1.50

 

Less than 8%

 

0.00

 

0.00

 

0.00

 

0.00

 

0.40

 

0.50

 

0.60

 

0.70

 

0.80

 

 

 

30 – 27

 

26 – 24

 

23 – 21

 

20 – 18

 

17 – 14

 

13 – 11

 

10 – 8

 

7 – 5

 

4 – 1

 

Total Shareholder Return Rank

 

 

11

--------------------------------------------------------------------------------